DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities:  Amended limitations recited “system is does not meet” would not have been grammatically correct to one of ordinary skill in the art.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims  1,3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 201502344860) and in view of Newport (US 20110066592) and further in view of Battepati (US 20160077917)

Claim 1.    Sakaguchi discloses a method for use in a storage system, the storage system including a source system that is coupled to a target system via a communications network (e.g., communication network … storage system 1 as a copy source of the data is referred to as a primary site 1a, and the storage system 1 as a copy destination of the data is referred to as a secondary site 1b, para 0031), the method comprising:



detecting a first event while the source system is in the first state, the first event indicating that the source system is unable to meet a constraint that is associated with the synchronous replication (e.g., In S813, the program refers to the pair formation table 300, and determines whether the response time of the target P-VOL exceeds the response time threshold value 307 or not, para 0096; When the determination result is true (Yes in S813), the program allows the processing to proceed to S811, para 0096 - 0096);

in response to the first event, transitioning the storage system from the first state into a second state, the second state being a state in which the source system performs asynchronous replication (e.g., Based on the actually measured value of the response time of the P-VOL at the time of the synchronous mode, the primary site 1a can execute the switching from the synchronous mode to the asynchronous mode, para 0098);

detecting a second event while the storage system is in the second state, the second event indicating that the storage system is again able to meet the constraint (e.g., to determine that the asynchronous mode is switched to the synchronous mode when an operating rate of the first processor is less than a predetermined threshold value, and wherein the first storage apparatus is configured to determine that the asynchronous mode is switched to the synchronous mode when an elapsed time from when the mode is switched lastly is less than a predetermined threshold value, in the asynchronous mode, page 10, claim 1 end).

Sakaguchi does not disclose but Newport discloses

in response to the second event, transitioning the source system from the second state into a third state, the third state including a state in which the source system performs both synchronous replication and asynchronous replication (e.g., hybrid replication … combined use of synchronous and asynchronous, para 0015, Fig. 3).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, providing the benefit of optimizing synchronization and asynchronization by an efficient replicated database where the replicated database can tolerate some delay in data updates but requires no data loss of new data (see Newport, 0015).

Sakaguchi in view of Newport does not disclose but Battepati discloses
	Wherein the first event is generated by a storage server that is part of the target system (e.g., target 108 may notify the source 102 of a temporal identifier such as an LSN.  The temporal identifier indicates a point in time up to which replication requests have been processed on the target 108, target 108 may notify the source 102 of an LSN, para 0029 Fig. 1B; synchronous replication, 0028; the target device may receive numerous transmissions of log data to maintain synchronization.  However, synchronization may eventually be lost.  Turning to operation 406, the target may detect an occurrence of a failure.  The failure can be of any type including network connection or hardware failures.  If the failure persists for a long enough period of time, the target will likely lose synchronization with the source, para 0043-0054, Fig. 4).
	
	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, with Battepati, providing the benefit of allows the source 102 to identify a point up to which the target 108 has replicated source data.  If the target 108 is too far behind for log-based replication to be effective (e.g., a log wrap affecting data needed by target 108 has occurred), then the replication system 106 of the source 102 may switch to a secondary replication method to send the target 108 data for replication (see Battepati, 0029).

Claim 3.  Sakaguchi discloses


	Sakaguchi in view of Newport does not disclose but Battepati discloses
	wherein the source system is arranged to store a plurality of source snapsets (e.g., When a new replication partner is created, e.g. target 108, the source 102 may store a persistent set of bitmaps on behalf of the target 108.  the target-specific bitmaps may include a checkpoint bitmap 124, an accumulating bitmap 126 and a recovery bitmap 128 as shown in FIG. 1B, 0031); 
	stopping the synchronous replication (e.g., the replication system 106 of the source 102 may switch to a secondary replication method, 0029; disclosed switch renders claimed stopping as obvious because to switch, one is stopped and the other is then on);

	identifying a base target snapset, the base target snapset including an asynchronous snap set that is stored at the target system (e.g., upon initialization, the target device receives a full replication of the source device's data store, and thereafter the source device keeps a log of 
any transactions that affect the source device data store.  log of the transactions is periodically sent to the target device so that such transactions can be replayed at the target device data store to keep the two data stores in synchronization, 0021);

	identifying a cycle number for the base target snapset (e.g., log records identified by log sequence numbers LSNs with other replication systems as a part of a replication protocol with the goal of synchronizing source and target data stores, 0020; Parallel to maintaining log files, the replication system at a source data store maintains an in-memory bitmap to track disk blocks that have been written to when the log records are applied to the source data store.  The in-memory bitmap may maintain all changes to data on a source data store that have occurred since a previous event such as a log checkpoint, 0025);; and
	deleting, at the source system, any source snapsets that have cycle numbers greater than the cycle number of the base target snapset (e.g., an uncommitted transaction will be correctly rolled back and not reflected in the data store after the crash, 0021); and 

	beginning the asynchronous replication (e.g., multiple target devices to synchronize with the source device independently from other target devices, 0025; switch between the primary 

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, with Battepati, providing the benefit of allows the source 102 to identify a point up to which the target 108 has replicated source data.  If the target 108 is too far behind for log-based replication to be effective (e.g., a log wrap affecting data needed by target 108 has occurred), then the replication system 106 of the source 102 may switch to a secondary replication method to send the target 108 data for replication (see Battepati, 0029), a committed transaction will be correctly reflected in a data store after the crash (0021).

Claim 4,    Sakaguchi does not discloses but renders obvious

detecting a third event, the third event including an event indicating that the storage system is does not meet the constraint; in response to detecting the third event, transitioning the storage system back to the second state (e.g., the primary site 1a switches the mode of the remote copy between the "synchronous mode" and the "asynchronous mode", based on primary load Information, para 0050, 0052).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, providing the benefit of maintain the consistency of the data even when the switching to the synchronous mode or the asynchronous mode is made (0008).


Claim 5.    Sakaguchi does not discloses but renders obvious

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, providing the benefit of maintain the consistency of the data even when the switching to the synchronous mode or the asynchronous mode is made (0008).

Claim 6.     Sakaguchi discloses wherein transitioning the storage system from the first state into the second state includes stopping the synchronous replication and beginning the asynchronous replication (e.g., switching to the synchronous mode or the asynchronous mode is made, 0008, 0050).

Claim 8.    Sakaguchi discloses An apparatus (e.g., communication network … storage system 1 as a copy source of the data is referred to as a primary site 1a, and the storage system 1 as a copy destination of the data is referred to as a secondary site 1b, para 0031),  comprising:

a memory (e.g., memory, 0026), and

at least one processor operatively coupled to the memory, the at least one processor being configured to perform the operations of (e.g., microprocessor, para 0026):

transitioning the storage system into a first state, the first state including a state in which the source system performs synchronous replication (e.g., In S801, the program determines whether the current mode of the target pair VOLs is the synchronous mode, para 0090 Fig. 4);

detecting a first event while the source system is in the first state, the first event indicating that the source system is unable to meet a constraint that is associated with the synchronous 

in response to the first event, transitioning the storage system from the first state into a second state, the second state being a state in which the source system performs asynchronous replication (e.g., Based on the actually measured value of the response time of the P-VOL at the time of the synchronous mode, the primary site 1a can execute the switching from the synchronous mode to the asynchronous mode, para 0098);

detecting a second event while the storage system is in the second state, the second event indicating that the storage system is again able to meet the constraint (e.g., to determine that the asynchronous mode is switched to the synchronous mode when an operating rate of the first processor is less than a predetermined threshold value, and wherein the first storage apparatus is configured to determine that the asynchronous mode is switched to the synchronous mode when an elapsed time from when the mode is switched lastly is less than a predetermined threshold value, in the asynchronous mode, page 10, claim 1 end).

Sakaguchi does not disclose but Newport discloses

	in response to the second event, transitioning the source system from the second state into a third state, the third state including a state in which the source system performs both synchronous replication and asynchronous replication (e.g., hybrid replication … combined use of synchronous and asynchronous, para 0015, Fig. 3).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, providing the benefit of optiming synchronization and asynchronization by an efficient replicated database 

Sakaguchi in view of Newport does not disclose but Battepati discloses
	Wherein the first event is generated by a storage server that is part of the target system (e.g., target 108 may notify the source 102 of a temporal identifier such as an LSN.  The temporal identifier indicates a point in time up to which replication requests have been processed on the target 108, target 108 may notify the source 102 of an LSN, para 0029 Fig. 1B; synchronous replication, 0028; the target device may receive numerous transmissions of log data to maintain synchronization.  However, synchronization may eventually be lost.  Turning to operation 406, the target may detect an occurrence of a failure.  The failure can be of any type including network connection or hardware failures.  If the failure persists for a long enough period of time, the target will likely lose synchronization with the source, para 0043-0054, Fig. 4).
	
	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, with Battepati, providing the benefit of allows the source 102 to identify a point up to which the target 108 has replicated source data.  If the target 108 is too far behind for log-based replication to be effective (e.g., a log wrap affecting 
data needed by target 108 has occurred), then the replication system 106 of the source 102 may switch to a secondary replication method to send the target 108 data for replication (see Battepati, 0029).

Claim 10 is rejected for reasons similar to claim 3 above.

Claim 11 is rejected for reasons similar to claim 4 above.

Claim 12 is rejected for reasons similar to claim 5 above.



Claim 15.    Sakaguchi discloses A non-transitory computer-readable storage medium that is configured to store one or more processor-executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of (e.g., the program is executed by the microprocessor so as to execute predetermined processing by using memory and a communication interface, para 0026):

transitioning the storage system into a first state, the first state including a state in which the source system performs synchronous replication (e.g., In S801, the program determines whether the current mode of the target pair VOLs is the synchronous mode, para 0090 Fig. 4);

detecting a first event while the source system is in the first state, the first event indicating that the source system is unable to meet a constraint that is associated with the synchronous replication (e.g., In S813, the program refers to the pair formation table 300, and determines whether the response time of the target P-VOL exceeds the response time threshold value 307 or not, para 0096; When the determination result is true (Yes in S813), the program allows the processing to proceed to S811, para 0096 - 0096);

in response to the first event, transitioning the storage system from the first state into a second state, the second state being a state in which the source system performs asynchronous replication (e.g., Based on the actually measured value of the response time of the P-VOL at the time of the synchronous mode, the primary site 1a can execute the switching from the synchronous mode to the asynchronous mode, para 0098);

detecting a second event while the storage system is in the second state, the second event indicating that the storage system is again able to meet the constraint (e.g., to determine that the asynchronous mode is switched to the synchronous mode when an operating rate of the first processor is less than a predetermined threshold value, and wherein the first storage apparatus is configured to determine that the asynchronous mode is switched to the synchronous mode when 

Sakaguchi does not disclose but Newport discloses
	in response to the second event, transitioning the source system from the second state into a third state, the third state including a state in which the source system performs both synchronous replication and asynchronous replication (e.g., hybrid replication … combined use of synchronous and asynchronous, para 0015, Fig. 3).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, providing the benefit of optiming synchronization and asynchronization by an efficient replicated database where the replicated database can tolerate some delay in data updates but requires no data loss of new data (see Newport, 0015).

Sakaguchi in view of Newport does not disclose but Battepati discloses
	Wherein the first event is generated by a storage server that is part of the target system (e.g., target 108 may notify the source 102 of a temporal identifier such as an LSN.  The temporal identifier indicates a point in time up to which replication requests have been processed on the target 108, target 108 may notify the source 102 of an LSN, para 0029 Fig. 1B; synchronous replication, 0028; the target device may receive numerous transmissions of log data to maintain synchronization.  However, synchronization may eventually be lost.  Turning to operation 406, the target may detect an occurrence of a failure.  The failure can be of any type including network connection or hardware failures.  If the failure persists for a long enough period of time, the target will likely lose synchronization with the source, para 0043-0054, Fig. 4).
	
	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, with 
data needed by target 108 has occurred), then the replication system 106 of the source 102 may switch to a secondary replication method to send the target 108 data for replication (see Battepati, 0029).

Claim 17 is rejected for reasons similar to claim 3 above.

Claim 18 is rejected for reasons similar to claim 4 above.

Claim 19 is rejected for reasons similar to claim 5 above.

Claim 20 is rejected for reasons similar to claim 6 above.


5.	Claims  2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 201502344860) and in view of Newport (US 20110066592)and Battepati (cited above) and further in view of Natanzon (US 8805786)

Claim 2.    Sakaguchi does not disclose but Newport discloses
	wherein, 'while the source system is in the second state, asynchronous snapshot data and synchronous snapshot data are streamed to a same snapset (e.g., local database 124 is replicated to the replicated database 125 using hybrid replication 310, including symchronous and asynchronous replications, para 0027 Fig. 3).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport providing the benefit of optiming synchronization and asynchronization by an efficient replicated database 

Sakaguchi in view of Newport and Battepati does not disclose but Natanzon discloses

	a same snapset (e.g., consistency group contains one or more replication sets, col 9:50-60 Fig. 4).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport and Battepati with Natanzon, providing the benefit of for replicating a snapshot of a 
production volume at a production site storage array to a snapshot of a replication volume at a replication site storage array (see Natanzon, col 1:62-67).

Claim 9 is rejected for reasons similar to claim 2 above.

Claim 16 is rejected for reasons similar to claim 2 above.


6.	Claims  7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 201502344860) and in view of Newport (US 20110066592) and Battepati (cited above) and further in view of Ramachandran (US 10002173)


Claim 7.    Sakaguchi in view of Newport and Battepati does not disclose but Ramachandran discloses

wherein transitioning the storage system from the second state into the third state includes resuming the synchronous replication (e.g., dynamically adjusting between synchronous and asynchronous data replication policies, para 0068).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport and Battepati with Ramachandran, providing the benefit of By dynamically adjusting between different data replication policies, the fluctuations in system parameters during operation may be accounted for and the utilization of system resources may be made more optimal and efficient (see Ramachandran, 0069).

Claim 14 is rejected for reasons similar to claim 7 above.

Response to Arguments
Applicant's arguments filed 2/4/20201 have been fully considered but they are not persuasive.
For claims 1, 8, and 15, Applicant argues that the cited references do not disclose the amended limitations relating to wherein the first event is generate by a storage server that is part of the storage system.  
	This office action rejects this amended limitations under Battepati in combination with the other cited references.  
For example, Sakaguchi in view of Newport does not disclose but Battepati discloses
	Wherein the first event is generated by a storage server that is part of the target system (e.g., target 108 may notify the source 102 of a temporal identifier such as an LSN.  The temporal identifier indicates a point in time up to which replication requests have been processed on the target 108, target 108 may notify the source 102 of an LSN, para 0029 Fig. 1B; synchronous replication, 0028; the target device may receive numerous transmissions of log data to maintain synchronization.  However, synchronization may eventually be lost.  Turning to operation 406, the target may detect an occurrence of a failure.  The failure can be of any type including network connection or hardware failures.  If the failure persists for a long enough period of time, the target will likely lose synchronization with the source, para 0043-0054, Fig. 4).

	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, with Battepati, providing the benefit of allows the source 102 to identify a point up to which the target 108 has replicated source data.  If the target 108 is too far behind for log-based replication to be effective (e.g., a log wrap affecting data needed by target 108 has occurred), then the replication system 106 of the source 102 may switch to a secondary replication method to send the target 108 data for replication (see Battepati, 0029).

	For Claims 3, 10 and 17, Applicant’s arguments are now moot in view of the present rejection addressing the amended limitations.  
For example, Sakaguchi discloses
	transitioning the storage system from the first state into the second state (e.g., switching to the synchronous mode or the asynchronous mode, 0008) 
	Sakaguchi in view of Newport does not disclose but Battepati discloses
	wherein the source system is arranged to store a plurality of source snapsets (e.g., When a new replication partner is created, e.g. target 108, the source 102 may store a persistent set of bitmaps on behalf of the target 108.  the target-specific bitmaps may include a checkpoint bitmap 124, an accumulating bitmap 126 and a recovery bitmap 128 as shown in FIG. 1B, 0031; ) 
	stopping the synchronous replication (e.g., the replication system 106 of the source 102 may switch to a secondary replication method, 0029);
	identifying a base target snapset, the base target snapset including an asynchronous snap set that is stored at the target system (e.g., upon initialization, the target device receives a full replication of the source device's data store, and thereafter the source device keeps a log of 
any transactions that affect the source device data store.  log of the transactions is periodically sent to the target device so that such transactions can be replayed at the target device data store to keep the two data stores in synchronization, 0021);
identifying a cycle number for the base target snapset (e.g., log records identified by log sequence numbers LSNs with other replication systems as a part of a replication protocol with 
	deleting, at the source system, any source snapsets that have cycle numbers greater than the cycle number of the base target snapset (e.g., an uncommitted transaction will be correctly rolled back and not reflected in the data store after the crash, 0021); and 
	beginning the asynchronous replication (e.g., multiple target devices to synchronize with the source device independently from other target devices, 0025; switch between the primary replication method and the secondary replication method, 0026; log of the transactions is periodically sent to the target device so that such transactions can be replayed at the target device data store to keep the two data stores in synchronization, 0021).
	It would have been obvious to one of ordinary sill in the art prior to the filing date of the claimed invention to modify the storage system including switching synchronous and asynchronous mode based on a threshold as disclosed by Sakaguchi, with Newport, with Battepati, providing the benefit of allows the source 102 to identify a point up to which the target 108 has replicated source data.  If the target 108 is too far behind for log-based replication to be effective (e.g., a log wrap affecting data needed by target 108 has occurred), then the replication system 106 of the source 102 may switch to a secondary replication method to send the target 108 data for replication (see Battepati, 0029), a committed transaction will be correctly reflected in a data store after the crash (0021).

	Applicant’s arguments for dependent claims 2-7, 9-14, 16-20 are based on dependency from claims 1, 8 and 15, addressed above.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GAUTAM SAIN/Primary Examiner, Art Unit 2135